Title: To John Adams from William Tudor, Jr., 22 September 1816
From: Tudor, William, Jr.
To: Adams, John


				
					Sir,
					Boston September 22d. 1816.
				
				My Father has done me the favour to Communicate to me, the letters he has received from you on the subject of Grimm’s story of the Abbè de Mably. In the journal I conduct, my principal object is American literature & history past & contemporary. Anything relating to any portion of either is particularly agreable to me; and I need not say therefore how much  gratified I should be, in being allowed to insert in my next Number, the statement which is contained in one of your letters, and also the translation of the letter to de Mably, and to join to these the notes from him & Marmontel. I should think myself very fortunate in being thus enabled to clear up all the circumstances relating to this literary anecdote from such an authentic source. It is not necessary to state that these papers came from you although the inference no doubt will be that they did—The note of Marmontel seems to allude to his having had an intention of writing on the American Revolution, which I never before heard of—If you consent that I should make use of these papers, however gratified I might be in having a letter from you I will not add to your trouble in correspondence, but take it for granted, I may proceed unless you forbid me. Having never before had an opportunity of addressing you, though brought up with hereditary respect towards you, permit me to say how much satisfaction it affords to see that you still enjoy health & the vigour of your faculties, this would be remarkable in an ordinary man, but when those faculties, have been exerted in many of the great & wonderful events that have happened in the relations of society during the last fifty years, it becomes a subject of increased interest & admiration. That they may yet be prolonged for many years, is the fervent wish of / Sir / Yours most respectfully
				
					W. Tudor Jr.
				
				
			